DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 21-23, recites “a UV dosage emitted out of the lighting device does not exceed a UV threshold limit value (TLV) dosage defined by American Conference of Governmental Industrial Hygienists (ACGIH)”; the limitation is indefinite since the meets and bounds are unclear. 
Claim 2 recites “wherein a UV dosage emitted out of the second light source at a UV wavelength at zero distance is at least fifty times of a UV TLV dosage defined by the ACGIH for the UV wavelength”; the limitation is indefinite since the meets and bounds are unclear. 
Claim 3 recites “wherein a UV dosage at a UV wavelength received everywhere in a cross section of the airway containing the second light source is at least ten times 
Applicant is claiming a threshold (TLV) that can change over time, particularly since the ACGIH TLV is not a standard, it is based in determinations made by a voluntary body of independent knowledgeable individuals, as such, the guidelines can change due shift in opinions, workplace condition and situations, health factors revisions, and so forth. Accordingly, the claims are indefinite for failing to particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-15 are rejected for the reasons given in claim 1 because of their dependency status from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 7-9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of U.S. Patent No. 10921004. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application
U.S. Patent No. 10921004
Claim 1 recites; 
A lighting device comprises: 
a housing; 
a first light source; 
a second light source; 
an air filter; 
an airway; 
an air circulation mechanism corresponding to the airway, wherein, in operation: 
the housing houses the first light source, the second light source, the air filter, and the airway, 
the first light source emits a visible light with a wavelength greater than 400nm and accounts for at least 95% of a light output of the lighting device, 
the second light source is disposed inside the airway and contributes less than 5% of the light output of the lighting device, 
the second light source emits a an ultraviolet (UV) light with a wavelength less than 400mn, 
the airway has an air inlet and an air outlet, 
the air circulation mechanism sucks an ambient air through the air inlet, forces the air through the air filter, and releases the air through the air outlet, 
the air filter traps airborne particles carried in the air, and 
a UV dosage emitted out of the lighting device does not exceed a UV threshold limit value (TLV) dosage defined by American Conference of Governmental Industrial Hygienists (ACGIH). 

A lighting device comprises: 
a housing; 
two light sources comprising a first light source and 
a second light source; 
an airway; 
an air filter in the airway; 
an air circulation mechanism corresponding to the airway; wherein, in operation: 
the housing houses the two light sources, the at least one airway, and the air filter, 
the first light source emits predominantly visible light (>400nm) and accounts for 100% of a light output of the lighting device, 
the second light source is concealed inside the housing and has no contribution to the light output of the lighting device, 
Claim 4: the second light source emits predominantly ultraviolet (UV) light (<400nm).
the at least one airway has an air inlet and an air outlet, 
the air circulation mechanism sucks an ambient air through the air inlet, forces the air through the air filter, and releases the air through the air outlet, 
the air filter traps airborne microbials on a surface thereof and has an antiviral photocatalytic coating on the surface, the second light source is positioned adjacent to the air filter and activates a photocatalyst material in the antiviral photocatalytic coating, and the airborne microbials trapped by the air filter are decomposed by the activated photocatalyst material in the antiviral photocatalytic coating.


wherein: the air filter has an antiviral photocatalytic coating on a surface thereof, the second light source is positioned adjacent to the air filter and activates a photocatalyst material in the antiviral photocatalytic coating, and airborne microbials trapped by the air filter are decomposed by the activated photocatalyst material in the antiviral photocatalytic coating.
Claim 1 recites; 
the air filter traps airborne microbials on a surface thereof and has an antiviral photocatalytic coating on the surface, the second light source is positioned adjacent to the air filter and activates a photocatalyst material in the antiviral photocatalytic coating, and the airborne microbials trapped by the air filter are decomposed by the activated photocatalyst material in the antiviral photocatalytic coating.
Claim 7 recites; 
wherein the photocatalyst material in the antiviral photocatalytic coating on the air filter contains titanium oxide (TiO2).
Claim 5 recites; 
wherein the photocatalyst material in the antiviral photocatalytic coating on the air filter contains titanium oxide (TiO2).
Claim 8 recites; 
wherein the photocatalyst material in the antiviral photocatalytic coating on the air 

wherein the photocatalyst material in the antiviral photocatalytic coating on the air 

wherein the photocatalyst material in the antiviral photocatalytic coating on the air filter contains a noble metal nanoparticle gold (Au) or sliver (Ag) as a main photocatalyst.
Claim 7 recites; 
wherein the photocatalyst material in the antiviral photocatalytic coating on the air filter contains a noble metal nanoparticle gold (Au) or sliver (Ag) as a main photocatalyst.
Claim 11 recites; 
wherein the air circulation mechanism comprises a fan positioned in the airway.
Claim 2 recites; 
wherein the air circulation mechanism comprises a fan positioned in the airway.
Claim 12 recites; 
wherein the first light source comprises white-light light emitting diodes (LEDs) each emitting the visible light.
Claim 8 recites; 
wherein the first light source comprises white-light light emitting diodes (LEDs) each emitting predominantly visible light (>400nm).
Claim 13 recites; 





	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSE M DIAZ/Examiner, Art Unit 2879        

/Mariceli Santiago/Primary Examiner, Art Unit 2879